EXHIBIT 10.3



 

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Term Loan Agreement”), is made as of November
14, 2008, between Tekni-Plex Europe NV, a company organized under the laws of
Belgium (the “Borrower”), OCM Luxembourg Tekni-Plex Holdings S.à r.l., a limited
liability company organized under the laws of Luxembourg (the “Lender”) and OCM
Luxembourg Tekni-Plex Holdings S.à r.l. as administrative agent for the Lender
(the “Administrative Agent”).

 

W I T N E S S E T H:

WHEREAS, on August 20, 2008, (i) the Borrower issued a promissory note (the “TPE
Note”) to OCM Tekni-Plex Holdings, L.P. (“OCM”) with an aggregate principal
amount of $7,734,486.20, pursuant to which the Borrower was obligated to pay
interest to OCM at a rate of 8% per annum, and (ii) Tekni-Plex, Inc.
(“Tekni-Plex”), the Borrower’s indirect parent, issued a promissory note (the
“US Note”) to OCM with no principal amount, pursuant to which Tekni-Plex was
obligated to pay interest to OCM at a rate of 7% per annum;

WHEREAS, the Borrower has determined it would be advantageous to refinance the
TPE Note to a loan denominated in Euros made by the Lender, an entity subject to
a normal tax regime under the laws of Luxembourg;

WHEREAS, the Borrower has requested that the Lender make an unsecured loan to
the Borrower in the amount of €26,361,347.18 for use by the Borrower to (i)
refinance the TPE Note and (ii) fund general corporate purposes, including the
transfer of amounts incurred hereunder to Tekni-Plex pursuant to an intercompany
loan;

WHEREAS, simultaneously with the refinance of the TPE Note, the US Note will be
cancelled and Tekni-Plex shall have no further obligation to OCM for the US
Note; and

WHEREAS, the Lender is willing to make the extensions of credit requested by the
Borrower on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

Section 1.              Loan.  On November 14, 2008, the Lender agrees to make a
term loan to the Borrower in an aggregate principal amount of Twenty Six Million
Three Hundred Sixty One Thousand Three Hundred Forty Seven Euros and Eighteen
Cents (€26,361,347.18) (the “Loan”) in immediately available funds in Euros.

 

Section 2.

Repayment of the Loan; Evidence of Debt

(a)       The Borrower hereby unconditionally promises to pay, in Euros, to the
Lender the then unpaid principal amount of the Loan on the Maturity Date,
without set-off or counterclaim and with immediately available funds to the bank
account of the Lender as notified in writing to the Borrower. The Borrower
hereby further agrees to pay to the Lender interest on the unpaid principal
amount of the Loan

 

--------------------------------------------------------------------------------

 

from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum and in the manner set forth in Section 4 hereof.

(b)       The Administrative Agent shall maintain an account evidencing
indebtedness of the Borrower to the Lender resulting from the Loan made
hereunder, including (i) the original principal amount of such Loan made
hereunder, (ii) the unpaid principal amount of the Loan and any accrued and
unpaid interest outstanding in respect of the Loan and (iii) the amount of any
sum received by the Lender hereunder from the Borrower in respect of the Loan
and the manner in which it was applied.

(c)       The entries made in the account of the Administrative Agent maintained
pursuant to Section 2(b) hereof shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of the
Administrative Agent to maintain such account, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loan in accordance with the terms of this Term Loan Agreement.

Section 3.              Optional Prepayments. The Borrower shall have the right
to prepay the Loan, in whole or in part (together with accrued and unpaid
interest thereon), at any time without premium or penalty, upon one Business
Day’s notice to the Administrative Agent and the Lender.

 

Section 4.

Interest.

(a)       The principal amount of this Loan remaining unpaid from time to time
shall bear interest from the date hereof until paid in full. Interest on all
amounts outstanding hereunder shall accrue on a semi-annual basis and all
accrued interest on the Loan shall be payable to the Administrative Agent, for
the benefit of the Lender, in cash semi-annually on the first Business Day of
May and the first Business Day of November of each year prior to the Maturity
Date.

(b)       Interest shall be paid on the unpaid principal amount of the Loan at
the rate of fifteen percent (15%) per annum. The interest on the Loan shall be
calculated on the basis of a 365-day or 366-day year, as the case may be, and
the actual number of days elapsed.

(c)       Notwithstanding anything herein to the contrary, the interest payable
by the Borrower with respect to the Loan shall not exceed the maximum amount
permitted by applicable law and, to the extent that any payments in excess of
such permitted amount are received by the Lender, such excess shall be
considered payments in respect of the principal amount of the Loan.

Section 5.              Events of Default. Except upon the occurrence of an
event under (c) or (d) below, whereupon the Loan shall become immediately due
and payable without notice or declaration by the Lender, and, unless waived in
accordance with Section 15, the Lender may by written notice to the Borrower
(and without regard to any demand or request by the Participants), declare the
Loan immediately due and

--------------------------------------------------------------------------------

 

payable, whereupon the Loan and all sums due hereunder shall become immediately
due and payable without protest, presentment, demand or notice (except the
notice referred to above in this Section 5) or without petition to any court,
all of which are expressly waived by the Borrower, if any of the following
events (each, an “Event of Default”) shall occur:

(a)       principal due under this Term Loan Agreement shall not be paid as and
when due in accordance with the terms hereof; or

(b)       interest due under this Term Loan Agreement shall not be paid as and
when due in accordance with the terms hereof, and such interest shall have
remained unpaid within thirty (30) days following notice from the Lender of such
failure; or

(c)       the Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator for the Borrower or any substantial part of its
assets or properties, (ii) admit in writing its inability to pay its debts as
they mature, (iii) make a general assignment for the benefit of creditors,
(iv) be adjudicated bankrupt or insolvent, (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
any answer admitting the material allegations of a petition filed against it in
any proceeding under any such law or if action shall be taken by the Borrower
for the purpose of effecting any of the foregoing, (vi) have commenced against
it any case, proceeding or other action of a nature described in (i) through
(v) above which remains undismissed for a period of 60 days, or (vii) take or be
subject to any action similar to those specified in clauses (i) through (vi) in
any jurisdiction; or

(d)       an order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower, with respect to the Borrower
or any substantial part of its assets, appointing a receiver, trustee or
liquidator of the Borrower, or any similar order, judgment or decree shall be
entered or appointment made in any jurisdiction, and such order, judgment or
decree or appointment shall continue unstayed and in effect for a period of 60
days.

Section 6.        Recourse.  The Lender shall have full recourse against the
Borrower for the payment of the entire outstanding principal, interest and other
payments due in respect of this Term Loan Agreement.

Section 7.        Definitions.  As used herein, the following terms have the
respective meanings set forth below:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required by law or executive order to
close.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.

 

--------------------------------------------------------------------------------

 

“Maturity Date” means November 14, 2013.

“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a governmental authority or other entity.

“Tax” means any tax, charge or assessment, including but not limited to income,
sales, use, transfer, ad valorem, value-added, withholding, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangible or similar tax, charge or assessment.

Section 8.        Relation to Other Transactions.  Except as expressly set forth
herein, the obligations of the Borrower hereunder are unconditional and no
reference to any other document or agreement herein is intended or shall be
deemed to render the Borrower’s obligations hereunder conditional. The
illegality or unenforceability of, or the default by any party under, any other
document or agreement referred to herein shall not constitute a defense to any
claim by the Lender for the payment of principal, interest or any other amount
hereunder.

Section 9.        Notices.  All notices, requests, demands and other
communications provided for by this Term Loan Agreement shall be in writing and
shall be (a) sent via a nationally-recognized overnight courier service, (b)
sent by regular mail, return receipt requested, or (c) sent by e-mail or
facsimile transmission, receipt confirmed, to the following addresses:

If to the Administrative Agent or the Lender:

c/o Oaktree Capital Management, L.P.

333 S. Grand Ave, 28th Floor

Los Angeles, CA 90071

 

Facsimile:

(213) 830-8522

 

Attention:

Ken Liang

 

Managing Director

 

If to the Borrower:

Tekni-Plex Europe NV

Industriezone III

9320 Erembodegem

Belgium

 

Facsimile:

(+ 32 53) 67 20 74

 

Attention:

Luc Vercruyssen

and

 

--------------------------------------------------------------------------------

 

Tekni-Plex, Inc.

201 Industrial Parkway

Somerville, New Jersey 08876

 

Facsimile:

(610) 945-1709

 

Attention:

Robert Larney

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

 

Facsimile:

(212) 492-0303

 

Attention:

Kenneth M. Schneider, Esq.

 

Any notice shall be deemed received, (i) if sent by overnight courier service,
on the next Business Day, (ii) if sent by regular mail, return receipt
requested, when actually received, and (iii) if sent by e-mail or facsimile
transmission, on the date of receipt.

 

Section 10.

Participation; Assignment.

(a)       This Term Loan Agreement shall be binding upon each of the
Administrative Agent, the Borrower, the Lender and their respective successors
and assigns; provided, however, that the Borrower may not assign its obligations
under this Term Loan Agreement without the prior written consent of the Lender
and the Administrative Agent.

(b)       The Lender may sell, assign or transfer this Term Loan Agreement
subject to the prior written consent of the Borrower.

(c)       Notwithstanding clause (b) above, the Lender may at any time, without
the consent of, or notice to, the Borrower, sell participations to any Person
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Term Loan Agreement; provided, that (A) the Lender’s
obligations hereunder shall remain unchanged, (B) the Lender shall remain solely
responsible to the Borrower for the performance of such obligations; provided,
further, that the Lender shall deliver notice to the Administrative Agent of the
identity of each Participant. Any agreement pursuant to which the Lender sells
such a participation shall provide that the Lender shall retain the sole right
to enforce this Term Loan Agreement and to approve any amendment, modification
or waiver of any provision of this Term Loan Agreement.

Section 11.      Taxes.  If the Borrower is required by law to make any
deduction or withholding on account of any Tax from any sum paid or payable
under this Term Loan Agreement: (i) the Borrower shall notify the Lender of any
such requirement or any change in any such requirement as soon as reasonably
practicable after the Borrower becomes aware of it; (ii) the Borrower shall pay
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto; (iii) the sum payable by the Borrower in respect of
which the relevant deduction or withholding is required shall be increased to
the extent necessary to ensure that, after any such deduction or withholding,
the Lender receives on the due date a net sum equal to

 

--------------------------------------------------------------------------------

 

what it would have received had no such deduction or withholding been required;
and (iv) within thirty (30) days after making any such deduction or withholding,
the Borrower shall deliver to the Lender evidence satisfactory to the Lender of
such deduction or withholding and of the remittance thereof to the relevant
taxing or other authority.

Section 12.      Fees and Expenses.  The Borrower agrees (i) to pay or reimburse
the Administrative Agent and the Lender for all of its reasonable out-of-pocket
attorneys’ fees and expenses incurred in connection with the preparation,
execution and delivery of, and any amendment, supplement, modification or
replacement to, this Term Loan Agreement and any other documents prepared in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby, (ii) to pay or reimburse the Administrative Agent and the
Lender for all its reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection with the enforcement or preservation of any rights under this Term
Loan Agreement and any such other documents, (iii) to pay, indemnify, and to
hold the Administrative Agent and the Lender harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay caused by the Borrower in paying, stamp, excise and
other similar taxes, if any, if legal, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement, modification
or replacement of, or any waiver or consent under or in respect of, this Term
Loan Agreement and any such other documents, and (iv) to pay, indemnify, and
hold harmless the Administrative Agent and the Lender from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) with respect to the execution, delivery, consummation, enforcement,
performance and administration of this Term Loan Agreement and any such other
documents (all of the foregoing, collectively, the “indemnified liabilities”);
provided, that the Borrower shall have no obligation hereunder with respect to
indemnified liabilities arising from (a) the gross negligence or willful
misconduct of the Administrative Agent or the Lender, or (b) amounts of the
types referred to in clauses (i) through (iii) above except as provided therein.
The agreements in this Section 12 shall survive the termination of this Term
Loan Agreement and the repayment of the Loan and all other amounts payable
hereunder.

Section 13.      Amendment.  Any amendment, supplement or modification of or to
any provisions of this Term Loan Agreement shall be effective only if it is made
with the prior written consent of the Borrower and the Lender.

Section 14.      Set-off.  Upon the occurrence and during the continuance of any
Event of Default the Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations arising hereunder at any time owing by the Lender to
or for the credit or the account of the Borrower against any and all of the
obligations arising hereunder now or hereafter existing whether or not the
Lender shall have made any demand under this Term Loan Agreement and even though
the obligations arising hereunder may be unmatured. The Lender agrees promptly
to notify the Borrower after any such set-off and application made by the
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 

--------------------------------------------------------------------------------

 

Section 15.      No Waiver; Cumulative Remedies.  The Lender shall not by any
act (except by a written instrument signed by the Lender), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default or in any breach of any of the terms
and conditions hereof. No failure to exercise, nor any delay in exercising, on
the part of the Lender, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

Section 16.      Counterparts.  This Term Loan Agreement may be executed by one
or more of the parties to this Term Loan Agreement on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

Section 17.      Severability.  Any provision of this Term Loan Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 18.      Integration.  This Term Loan Agreement represents the agreement
of the Administrative Agent, the Borrower and the Lender with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Lender for the benefit of the
Borrower relative to the subject matter hereof not expressly set forth or
referred to herein.

Section 19.      Governing Law.  THIS TERM LOAN AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

Section 20.      Waivers of Jury Trial.  THE BORROWER AND, BY ACCEPTANCE HEREOF,
THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TERM
LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 21.      Headings.  The headings in this Term Loan Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower, the Administrative Agent and the
Lender has duly executed and delivered this Term Loan Agreement on the date
first above written.

 

 

 

TEKNI-PLEX EUROPE NV

 



 

By: 

  /s/  Paul J. Young

 

 

 

Name: Paul J. Young
Title:   Director

 

 

 

 

OCM LUXEMBOURG TEKNI-PLEX
HOLDINGS S.à r.l., as Administrative
Agent and Lender

 



 

By: 

  /s/  Szymon DEC



 

 

Name:  Szymon DEC
Title: Manager

By: 

  /s/  Jean-Pierre Baccus

 

 

 

Name:  Jean-Pierre Baccus
Title: Manager

 

 

 

Signature Page to Term Loan Agreement

 

 